Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 1 of 21 PageID #: 31




Y    Positive
As of: January 3, 2020 7:20 PM Z

                                   Canyon Sudar Ptnrs, LLC v. Cole
              United States District Court for the Southern District of West Virginia, Huntington Division
                                   March 29, 2011, Decided; March 29, 2011, Filed
                                            CIVIL ACTION NO. 3:10-1001

Reporter
2011 U.S. Dist. LEXIS 34043 `; 2011 WL 1233320
                                                              Attorney indicated the daughter was a substitute
                                                              representative, thus, her agreement to arbitrate was
CANYON SUDAR PARTNERS, LLC, et al., Plaintiffs, v.            valid.
FAITH COLE, next friend and on behalf of RUTH
HAYNIE, Defendant.




Subsequent History: Related proceeding at                     Outcome
Seventeenth Sr Assocs., LLC v. Cote,2012 U.S. Ma              Daughter's motion to dismiss denied. Nursing home's
LEXIS 1 1278IS,D. W. Va., Jan.31,2012)                        motion to compel arbitration granted,




Core Terms
                                                              LexisNexis® Headnotes
arbitration, power of attorney, resident, arbitration
agreement, state court, parties, compel arbitration,
nursing home, interstate commerce, joined,
Proceedings, provisions, healthcare, deprivation,
necessary party, preempted, motion to dismiss, district
court, Rehabilitation, out-of-state, revocation, appointed,       Civil Procedure > > Arbitration > Federal
diversity, signature, patient, cases, sole member,                Arbitration Act > General Overview
Entities, bind, legal representative
                                                              HNigill Arbitration, Federal Arbitration Act

                                                              Under the Federal Arbitration Act, 9 U.S:C.S. 44 1-16,
Case Summary                                                  there must be an independent basis for jurisdiction.


Overview                                                          Business & Corporate
                                                                  Compliance > > Arbitration > Federal Arbitration
Since one entity had not been sued in the daughter's
                                                                  Act > Orders to Compel Arbitration
state court action alleging her mother was injured in a
nursing home, any remedy for the mother's nursing HN2[1] Federal Arbitration Act, Orders to Compel
home Injuries would not come from that entity. The
                                                          Arbitration
home's administrator was not a necessary party since
the home sought to enforce an arbitration         clause.
                                                          See 9 U.S.C.a 4.
Neither the entity nor the administrator were necessary
parties under Fed. R. Civ. P. 18 (a1(1), thus, they were
not omitted merely to create diversity. A Power of
                                                              Civil Procedure > > Joinder of

                                                 KELSEY HAUGHT6978

                                                                                                               EXHIBIT
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 2 of 21 PageID #: 32




                                                                                                         Page 2 of 15
                                         2011 U.S. Dist. LEXIS 34043, *34043

    Parties > Compulsory Joinder > Indispensable                HN5[.t] Compulsory Joinder, Necessary Parties
    Parties
                                                                See Fed. R. Clv. A. 19
                                                                                     (a)l1)
                                                                                          .
    Evidence > Burdens of Proof > Allocation

    Civil Procedure > > Responses > Defenses,                      Business & Corporate
    Demurrers & Objections > Motions to Dismiss                    Compliance > > Arbitration > Federal Arbitration
                                                                   Act > Orders to Compel Arbitration
    Civil Procedure > > Joinder of
    Parties > Compulsory Joinder > Necessary Parties               Civil Procedure > > Joinder of
                                                                   Parties > Compulsory Joinder > Necessary Parties
HN3p-1-1 Compulsory Joinder, Indispensable Parties
                                                             HN6[A] Federal Arbitration Act, Orders to Compel
A motion to dismiss pursuant to Feel. R. Clv.P 12   (11() 7)
                                                             Arbitration
for failure to join a party under fed. R. Civ. P. 19 is a
two-step inquiry. First, a court must ask whether a party I n the case of nursing home administrators, courts have
is necessary to a proceeding because of its relationship held that those administrators are not necessary parties
to the matter under consideration pursuant to Rule under Fed. R. Civ. P. 19 when another alleged joint
  (a). If a party is necessary, it will be ordered into the tortfeasor seeks to enforce arbitration,
 19
action, When a party cannot be joined because its
joinder destroys diversity, the court then must determine
whether the proceeding can continue in its absence, or
whether it is Indispensable pursuant to Rule 19   () b and       Healthcare Law > Medical Treatment > Patient
the action must be dismissed.     The  party arguing  that a     Consen  t > Consent by Guardians & Parents
 party must be joined has the burden to show that the
person who was not joined is needed for a just                   Healthcare Law > Medical
adjudication.                                                    Treatment   > Incompetent, Mentally Disabled &
                                                                 Minors > General Overview

                                                                1-1N7[A] Patient Consent, Consent by Guardians &
    Civil Procedure > Judicial                                  Parents
    Officers > Judges > Discretionary Powers
                                                                See W. Vo. Code     )0-30-Bea)
                                                                                             .
    Civil Procedure > > Responses > Defenses,
    Demurrers & Objections > Motions to Dismiss

    Civil Procedure > > Joinder of                                  Healthcare Law > Medical Treatment > Patient
    Parties > Compulsory Joinder > Necessary Parties                Consent > Consent by Guardians & Parents

  [A] Judges, Discretionary Powers
HN4                                                                 Healthcare Law > Medical
                                                                    Treatment > Incompetent, Mentally Disabled &
Courts are loath to dismiss cases based on nonjoinder               Minors > General Overview
of a party, so dismissal will be ordered only when the
resulting defect cannot be remedied and prejudice or             HN8[A] Patient Consent, Consent by Guardians &
inefficiency will certainly result, This determination is not    Parents
subject to a formalistic analysis, rather the court must
consider the particular factual setting presented. In            When there is no authorized or capable representative
addition, the court's determination under Fed, R. Civ. P.        willing to serve as a medical power of attorney, the
19(b)is equitable and left to the court's discretion.            attending physician or advanced nurse practitioner is
                                                                 authorized to select a health care surrogate. In selecting
                                                                 a surrogate, the attending physician or advanced nurse
                                                                 practitioner must make a reasonable inquiry as to the
    Civil Procedure > > Joinder of                               existence and availability of a surrogate. W. Va. Code §
    Parties > Compulsory Joinder > Necessary Parties                     (a)
                                                                 1 15-30-8  , The order of priority of persons to consider

                                                 KELSEY HAUGHT6978
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 3 of 21 PageID #: 33




                                                                                                     Page 3 of 15
                                      2011 U.S. Dist. LEXIS 34043, *34043

in the absence of a medical power of attorney or               Act > Scope
guardian is, first, the person's spouse and, second, the
person's adult children. W. Va. Code § 16-30-8(a).         HNII[A] Arbitration, Arbitrability

                                                           Section 2 of the Federal Arbitration Act (FAA) declares,
                                                           in part, that written arbitration provisions in a contract
    Civil Procedure > > Defenses, Demurrers &              evidencing a transaction involving commerce shall be
    Objections > Motions to Dismiss > Failure to State     valid, irrevocable, and enforceable, save upon such
    Claim                                                  grounds as exist at law or in equity for the revocation of
                                                           any contract. 9 U.S,C.S. 2, In part. This section operates
1019[1.1 Motions to Dismiss, Failure to State Claim        as a declaration of a liberal federal policy favoring
                                                           arbitration agreements, notwithstanding any state
Fad. R. Civ. P. 12   (61 does not require the court to
                  (17)                                     substantive or procedural policies to the contrary. The
consider a motion to dismiss as a motion for summary       effect of the section is to create a body of federal
judgment simply because exhibits are attached to the       substantive law of arbitrability, applicable to any
motion and are considered by the court. Instead, the        arbitration agreement with the coverage of the Act. This
rule only requires conversion when the motion or            body of law establishes and governs the duty parties
exhibits present matters outside the nonmoving party's      have to honor their arbitration agreements. Unless an
pleadings and the district court does not exclude such      agreement to arbitrate is not part of a contract
matters.                                                    evidencing interstate commerce or is revocable upon
                                                            such grounds as exist at law or in equity for the
                                                            revocation of any contract, it shall be enforced. Indeed,
    Civil Procedure > > Defenses, Demurrers &               this national policy favoring arbitration forecloses state
    Objections > Affirmative Defenses > Waiver              legislative attempts to undercut the enforceability of
                                                            arbitration agreements. In addition, the FAA's
    Healthcare Law > Medical                                displacement of conflicting state law is now well-
    Treatment > Incompetent; Mentally Disabled &           established.
    Minors > General Overview

    Torts > > Defenses > Exculpatory
                                                                Business & Corporate Compliance > > Alternative
    Clauses > Agreements Affecting Public Interest
                                                                Dispute Resolution > Arbitration > Arbitrability
    Torts > Malpractice & Professional
                                                                Civil Procedure > > Federal & State
    Liability > Healthcare Providers
                                                                Interrelationships > Federal Common
                                                                Law > Preemption
HN/O[.11] Affirmative Defenses, Waiver
                                                                Business & Corporate
See W. Va. Code 4 16-5C-15
                         (c).
                                                                Compliance > > Arbitration > Federal Arbitration
                                                                Act > Arbitration Agreements

    Business & Corporate Compliance > > Alternative             Business & Corporate
    Dispute Resolution > Arbitration > Arbitrability            Compliance > > Arbitration > Federal Arbitration
                                                                Act > Scope
    Civil Procedure > > Federal & State
    Interrelationships > Federal Common                     HN12[all] Arbitration, Arbitrability
    Law > Preemption
                                                            It is clear that "state statutes are preempted by the
    Business & Corporate                                    Federal Arbitration Act (FAA) if the statutes as applied
    Compliance > > Arbitration > Federal Arbitration        preclude the enforcement of federally protected
    Act > Arbitration Agreements                            arbitration rights, regardless of whether the state
                                                            statutes specifically target arbitration agreements. The
    Business & Corporate                                    savings clause in 9 U.S C.5, § 2 of the FAA Is
    Compliance > > Arbitration > Federal Arbitration         preserved for those general contract defenses such as

                                               KELSEY HAUGHT6978
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 4 of 21 PageID #: 34




                                                                                                     Page 4 of 15
                                      2011 U.S. Dist. LEXIS 34043, *34043

lack of mutuality, lack of consideration, fraud, duress,   Enjoining a state court proceeding raises serious
unconscionability, and the like, that can truly apply to   concerns of federalism and comity and requires federal
any contract.                                              courts to consider the limitations imposed by the Anti-
                                                           Injunction Act contained within 28 u,s.c,s.         2283,
                                                           Section 2283      provides  that  there  are   only  three
                                                           instances in which a federal court may grant a stay of a
    Business & Corporate Compliance > > Alternative        state court proceeding and those occur (1) when it is
    Dispute Resolution > Arbitration > Arbitrability       expressly authorized by Act of Congress, or (2) where
                                                           necessary in aid of its jurisdiction, or (3) to protect or
    Civil Procedure > > Federal & State
                                                           effectuate its judgments. 28 U.S.C.S. ¢ 2283. Any
    I nterrelationships > Federal Common
                                                           doubts as to the propriety of a federal injunction against
    Law > Preemption
                                                           state court proceedings should be resolved In favor of
                                                            permitting the state courts to proceed in an orderly
    Business & Corporate
                                                           fashion to finally determine the controversy,
    Compliance > > Arbitration > Federal Arbitration
    Act > Scope

FiN13[1] Arbitration, Arbitrability                            Business & Corporate
                                                               Compliance > > Arbitration > Federal Arbitration
I n order for preemption to apply under the Federal            Act > Stay Pending Arbitration
Arbitration Act (FAA), the court must consider whether
the arbitration agreement involves "a transaction              Civil Procedure > > Federal & State
involving commerce." 9 U.S.C.S. 2. Under § 2, the              I nterrelationships > Anti-Injunction Act > Exceptions
word "involving," like "affecting," signals an intent to
exercise Congress' commerce power to the full. The               -t] Federal Arbitration Act, Stay Pending
                                                           HN16[..
FAA's reach extends to transactions in individual cases    Arbitration
without showing any specific effect upon interstate
commerce if in the aggregate the economic activity in      There is no binding or persuasive authority suggesting
q uestion would represent a general practice subject to    that a district court must -- or even may -- grant a stay of
federal control.                                           state court proceedings in conjunction with a motion to
                                                           compel arbitration under 9 U.S.C.S. § 4 of the Federal
                                                           Arbitration Act. but there is some support for enjoining a
                                                           party from prosecuting a claim in a parallel state court
    Business & Corporate
                                                           proceeding.
    Compliance > > Arbitration > Federal Arbitration
    Act > Orders to Compel Arbitration

1-11%114[A] Federal Arbitration Act, Orders to Compel           Civil Procedure > > Federal & State
Arbitration                                                     Interrelationships > Anti-Injunction Act > Exceptions

To compel arbitration, the party seeking arbitration must HN17011 Anti-Injunction Act, Exceptions
allege (1) the existence of a dispute between the
 parties, (2) a written agreement that includes an See 28 U.S.C.S. 2283.
 arbitration provision which purports to cover the dispute,
(3) the relationship of the transaction, which is
evidenced by the agreement, to interstate or foreign
commerce, and (4) the failure, neglect or refusal of the
 defendant to arbitrate the dispute.                        Counsel: [1]For Canyon Sudar Partners, LLC, SSC
                                                            Equity Holdings, LLC, Sava Senior Care, LLC, and,
                                                            SVCare Holdings, LLC, Plaintiffs: Anders W. Lindberg,
                                                            STEPTOE & JOHNSON, Huntington, WV; Daniel T.
     Civil Procedure > > Federal & State
                                                            Lattanzi, STEPTOE & JOHNSON, Charleston, WV.
     I nterrelationships > Anti-Injunction Act > Exceptions

HN15[1] Anti-Injunction Act, Exceptions

                                              KELSEY HAUGHT6978
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 5 of 21 PageID #: 35




                                                                                                             Page 5 of 15
                                          2011 U.S. Dist. LEXIS 34043, *1

For Faith Cole, next friend and on behalf of, Ruth            Of the defendants named in the state lawsuit, SMV
Haynie, Defendants: D. Bryant Chaffin, James B.               Management Company LLC, SMV Huntington LLC, and
McHugh, Michael J. Fuller, Jr., MCHUGH FULLER LAW             Annica Stansberry are not named as parties in the
GROUP, Hattiesburg, MS,                                       federal action. Likewise, Seventeenth Street Associates,
                                                              LLC d/b/a HHRC is not named as a plaintiff in the
                                                              federal action, and it is not specifically named as a
                                                              defendant In the Complaint filed in state court.1 Canyon
J udges: ROBERT C. CHAMBERS, UNITED STATES                    Sudar Partners, LLC (hereinafter CSP) asserts It is the
DISTRICT JUDGE.                                               primary parent company of Seventeenth Street
                                                              Associates, LLC d/b/a HHRC2 and CSP is a citizen of
                                                               New Jersey and New York.3 Annica Stansberry Is the
                                                               purported administrator of HHRC.
Opinion by: ROBERT C. CHAMBERS
                                                              On August 6, 2010, CSP and the other named corporate
                                                              Plaintiffs filed this case and its motion requesting that
                                                              this Court stay the state court action and compel
                                                              arbitration pursuant to an "Agreement for Dispute
Opinion
                                                              Resolution Program"(DRP) signed by a representative



MEMORANDUM OPINION AND ORDER

Pending before the Court is a Motion to Compel
Arbitration and Stay the State Court Proceedings by
Plaintiffs Canyon Sudar Partners, LLC, SVCare
Holdings, LLC, Sava Senior Care, LLC, and SSC Equity
Holdings LLC [doc. no. 2]. Also pending is a Motion to
Dismiss by Defendant Faith Cole, next friend and on
behalf of Ruth Haynie [doc. no. 19]. For the following
reasons, the Court GRANTS the Motion to Compel
Arbitration, DENIES the Motion to Stay the State Court
Proceedings, and DENIES Defendant's Motion to
Dismiss.




                                                               1 The Complaint was filed as an Exhibit with this Court. The
                                                              style of the case includes "Unidentified Entities 1 Through 10
                                                              (as to Huntington   ["3]
                                                                                     Health & Rehabilitation)." In paragraph
FACTUAL AND PROCEDURAL BACKGROUND                              18 of the state court Complaint, it provides that the
                                                               Unidentified Entities
On February 25, 2010, Ms. Cole, as power of attorney
                                                                   are named insofar as their acts and/or omissions were
for her mother, Ruth Haynie, filed a lawsuit in the Circuit
                                                                   negligent and/or otherwise tortious with respect to the
Court of CabeII County, West Virginia, against                     care and treatment of Ruth Haynie during her residency
 r21 Canyon Sudar Partners LLC, SVCare Holdings                    at Huntington Health & Rehabilitation. Alternatively,
LLC, Sava Senior Care LLC, SSC Equity Holdings LLC,                Defendants are liable for the negligent and/or otherwise
SMV Management Company LLC, SMV Huntington                         tortious acts and/or omissions of others with respect to
LLC, Annica Stansberry, John Does 1 through 10, and                the care and treatment of Ruth Haynie during her
Unidentified Entities 1 through 10 (as to Huntington               residency at Huntington Health & Rehabilitation.
Health & Rehabilitation). In her state lawsuit, Ms. Cole
asserts that her mother suffered personal injuries while       State Court Complaint, at¶18, in part.
a resident of Huntington Health & Rehabilitation Center        2 Plaintiffs assert the organizational structure of the parent
                                                                                                                              and
(HHRC), a nursing home in Huntington, West Virginia.           subsidiary companies is as follows:

                                                KELSEY HAUGHT6978
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 6 of 21 PageID #: 36




                                                                                                                  Page 6 of 15
                                             2011 U.S. Dist. LEXIS 34043, *3

 of HHRC and Ms. Cole.4 The DRP provides, in part: "BY
 AGREEING TO HAVE ALL DISAGREEMENTS
 RESOLVED THROUGH THE DISPUTE RESOLUTION DISCUSSION
 PROGRAM, THE PARTIES AGREE TO WAIVE THE
 RIGHT TO A JUDGE OR A JURY TRIAL AND TO
 HAVE THE DISPUTE RESOLVED THROUGH
 VARIOUS STEPS, CULMINATING IN A DECISION BY A.
 AN ARBITRATOR." Agreement for Dispute Resolution
Program, at 1 (bold and capitalization original). The
 DRP also states that the facility "and all of our parents,
affiliates and subsidiary companies, owners, officers, Joinder under Rule 19
 directors, employees, successors, assigns, agents
                                                                                                        HN1[1.] under the
 insurers and representatives will be required to resolve To begin, the Court recognizes that
                                                                                                        .C. 4§; 1-16, there
 disagreements pursuant to the program." Id, at 5 Federal Arbitration Act (FAA), 9 U.S
                                                                                                                      Moses
(capitalization of all words omitted). However, the DRP must be an independent basis for jurisdiction.5
                 provides that participation In the            H. Cow     Memorial   Hose  . .
                                                                                             v  Mercur y Canal.   Co rp., 460
specifically
[*5]   program is voluntary   and  may    be  revoked  within  U.S. 1,  25 u.3 2. 103 S . Ct. 927, 74 L. Ed . 2d
                                                                                                              of
                                                                                                                  765 {19 831
                                                                                                                 an anomaly
thirty  days of admission  or the date  signed,  whichever is (statin g "[t]he Arbitration Act is something
                                                                                                                      a body
 later. Additionally, it states that revocation will not in the field of federal-court jurisdiction. It creates
                                                              of  federal   substantive   law  establishing  and   regulating
 adversely affect a patient's status. Id. at 4-5.
                                                              the duty to honor an agreement to arbitrate, yet It does
 In her own Motion to Dismiss and in response to not create any independent federal-question jurisdiction
Plaintiffs' arguments, Ms. Cole raises a jurisdictional under 28 U.S.C. ¢ 1331 . or otherwise").                        r61
                                                                                                                       In this
 issue and a number of substantive legal arguments as case, Plaintiffs assert that federal jurisdiction exists
to why Plaintiffs' motion should be denied. The Court will because there is diversity of citizenship. See 28 U.S.C.
address the jurisdictional Issue first before addressing 4 1332. On the other hand, Ms. Cole claims that
the substantive arguments.                                     Plaintiffs purposefully chose not to Include Seventeenth
                                                               Street Associates, LLC, d/b/a HHRC, as well as HHRC's
                                                               administrator, Ms. Stansberry, as parties to this action
 II.                                                           because their joinder will destroy diversity.6 Ms. Cole
                                                               insists, however, that Seventeenth Street Associates


     a. The sole member of HHRC is Huntington Operating          5   Section 4 of the FM provides, in part:
     Company, LLC. SSC
     b. The sole member of SSC Huntington Operating                     HN2ft]A party aggrieved by the alleged failure, neglect,
     Company, LLC is SSC Submaster Holdings, LLC.                       or refusal of another to arbitrate under a written
                                                                        agreement for arbitration may petition any United States
     c. The sole member of SSC Submaster Holdings, LLC is               district court which, save for such agreement, would have
     Plaintiff SSC Equity Holdings, LLC.                                jurisdiction under Title 28, in a civil action or in admiralty
     d. The sole member of Plaintiff SSC Equity Holdings, LLC           of the subject matter of a suit arising out of the
     is Plaintiff Sava Senior Care, LLC.                                controversy between the parties, for an order directing
                                                                        that such arbitration proceed in the manner provided for
     e. The sole member of Plaintiff Sava Senior Care, LLC is           in such agreement.
     Plaintiff SVCare Holdings, LLC.
     f. The sole member of Plaintiff SVCare Holdings, LLC is     9 U.S.C. ¢ 4, in part.
     Plaintiff CSP,
                                                                 6For purposes of this discussion, the Court shall [I]assume,
Amended Complaint         to Compel Arbitration and Stay the     without deciding, that Mrs. Haynie's residency Is West Virginia
State Court Proceedings, at ¶ 2.                                 and diversity would be destroyed if either Seventeenth Street
                                                                 Associates or Ms. Stansberry are joined in this action.
3CSP is a Delaware limited liability company with its two        Defendants actually question whether Mrs. Haynie Is currently
members being citizens of New York and New Jersey.               a resident of West Virginia or North Carolina. Given this
4 The agreement was signed by Ms. Cole, the facility             Court's analysis under Rule 18, the Court finds it unnecessary
administrator, and the facility witness.                         to resolve Mrs. Haynie's residency at this time.

                                                   KELSEY HAUGHT6978
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 7 of 21 PageID #: 37




                                                                                                           Page 7 of 15
                                            2011 U.S. Dist. LEXIS 34043, *7

and Ms. Stansberry are indispensable parties under             necessary and indispensable parties under Rule 19,
Rule 19 of the Federal Rules of Civil Procedure and,
once properly joined, this case must be dismissed for          In considering whether either Seventeenth Street
lack of jurisdiction.                                          Associates or Ms. Stansberry should be joined as a
                                                               necessary party, Rule 19
                                                                                      (a)
                                                                                        (1)provides:
 HN3[71 A motion to dismiss pursuant to Rule 12       (. (7)
                                                        1)
 of Me Federal Rules of Civil Procedure for failure to join         HN5[+] A person who is subject to service of
 a party under Rule 19 is a two-step inquiry.       Owens-          process and whose joinder will not deprive the court
 Illinois Inc. v. Meade 186 F.3d 435,440(4th CM 1999)       .       of subject-matter jurisdiction must be joined as a
 First, a court must ask "'whether a party is necessary to          party if:
 a proceeding because of Its relationship to the matter            (  A) In that person's absence, the court cannot
 under consideration'   pursuant to  Rule 19(a) "
                                                . Id. (citing       accord    complete relief among existing parties; or
  Tea  msters(. ecal Union Ne. 171  V. KW   Dtivenway    Co.,       ( B) that   person claims an interest relating to the
 f73 53d 915. 917-18 f4th Cir.1999)       ). "If a party is         subject    of   the action and is so situated that
 necessary, it will be ordered into the action.    When     a        disposing    of the action in the person's absence
 party cannot be joined because its joinder destroys                 may:
 diversity, the court [then] must determine whether the
                                                                         (i) as a practical matter impair or impede the
 proceeding can continue in its absence, or whether it is
                                                                          person's ability to protect the interest; [*10] or
 indispensable pursuant to Rule 19      (b) [*8] and the
                                                                         ( ii) leave an existing party subject to a
 action must be dismissed." Id. (footnote and citation
                                                                          substan  tial risk of incurring double, multiple, or
 omitted). The party arguing that a party must be joined
                                                                          otherwise    Inconsistent obligations because of
 has the burden to "'show that the person who was not
                                                                          the  interest.
joined is needed for a just adjudication."' American Gen.
Life 4 Accidom ins. Ca. v. Wood, 429 F.3d 63, 92(4th                                   (1). In first considering the merits of
                                                              Fed. R. Ch•. P. 19    (a)
 Cir. 2005)(quoting 7 Charles Alan Wright, Arthur R.                        Seventeenth Street Associates should be
                                                              whether
 Miller and Mary Kay Kane, Federal Practice and
                                                              joined as a necessary party, the Court finds Ms. Cole
Procedure § 1609 (3d ed. 2001)).
                                                              fails to adequately explain how complete relief cannot
                                                               be accorded to her if Seventeenth Street Associates is
 HN4[t] "Courts are loath to dismiss cases based on
                                                               not joined in this action. Ms. Cole argues that
 nonjoinder of a party, so dismissal will be ordered only
                                                              Sevent    eenth Street Associates is a necessary party
 when the resulting defect cannot be remedied and
                                                               because it is a party to the contract. However, Ms. Cole
 prejudice or inefficiency will certainly result." Owens-
                                                               did    not name Seventeenth Street Associates as a
 Illinois, 186 F.3d at 440 (citation omitted). This
                                                               defenda   nt in the state court action, and there is no
 determination is not subject to a formalistic analysis,
                                                              evidence that Ms. Cole has ever sought any relief from
 rather the Court must consider the particular factual
                                                               it. Instead, Ms. Cole seeks full relief in state court from
setting presented. Schlumberoer Indus, Inc.. v. Nan
                                                               the     named corporate entities and the hospital
 Sur. Corp. 36 F.3d 1274, 1266 fifth CIr. 1994); see also
                                                               adminis  trator. As Seventeenth Street Associates has
 Owens-Illinois. Inc 188• F.3d at 441 ("Such a decision
                                                               not been sued, any relief Ms. Cole may be entitled to
'must be made pragmatically, In the context of the
                                                               receive in her state court action would not come from
substance of each case, rather than by procedural
                                                               Seventeenth      Street Associates. Thus, its absence in this
formula . , by considering 'the practical potential for
                                                               case    presents    no impediment to Ms. Cole's claim for
 prejudice' to all parties, including those not before it,"
                                                                relief against the named entities regardless of the fact
(citation omitted)). In addition, [*9] the Court's
                                                               Seventeenth Street Associates [11] may be a party to
 determination under Rule 19162 is equitable and left to
                                                                the underlying contract. Likewise, as Seventeenth Street
the Court's discretion. See provident Tradesmens Bank
                                                                Associates has not been sued, Ms. Cole fails to
 & Trust Co. v. Patterson. 390 U.S. 102, 1 18-19, 88 S.
                                                                demonstrate how ruling of this federal action will impair
 Ct. 733 , 19 L. Ed. 2d 936(1968)("The decision whether
                                                                or impede any interest Seventeenth Street Associates
to dismiss . .. must be based on factors varying with the
                                                                may have in this matter or "leave an existing party
 different cases, some such factors being substantive,
                                                                subject  to a substantial risk of incurring double, multiple,
some procedural, some compelling by themselves, and
                                                                or otherwise inconsistent obligations because of the
some subject to balancing against opposing interests.").
                                                                interest." Fed, R. Clv. P. 19   (a)(1)(n) .
 With this backdrop, the Court must determine whether
Seventeenth Street Associates and Ms. Stansberry are

                                                   KELSEY HAUGHT6978
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 8 of 21 PageID #: 38




                                                                                                           Page 8 of 15
                                            2011 U.S. Dist. LEXIS 34043, *11

  Moreover, even in instances in which joint tortfeasors        its claims." 2005 U.S. Dist. LEXIS 48698, 2005 WL
 are named in underlying suits, it does not necessary            171 1614, at'   2 (citations and internal quotation marks
 follow that everyone named in the underlying suit must         omitted), To put it another way, the court stated that "the
 be a party to an action to enforce arbitration. For            issues before the court in the case at bar include
  instance, HN6[1] in the case of nursing home                  whether there was a valid arbitration agreement and
 administrators, such as Ms. Stansberry, courts have            whether said agreement binds the defendants. The
 held that those administrators are not necessary parties       presence of the nursing home administrator as a party
 under Rule 19 when another alleged joint tortfeasor            to this suit to compel arbitration is unnecessary." Id.
 seeks to enforce arbitration. The Eighth Circuit
 addressed this precise issue in Northport Health               Likewise, the Court finds that Ms. Stansberry is not a
 Services of Arkansas, LLC v. Rutherford,605 F.3d 483           necessary party. The narrow question presented
(8th Cir. 2010    ) . In that case, representatives of the      [*14] in this matter is whether Ms. Cole must arbitrate
 estates of two individuals filed tort actions in state court   her claims against the named corporate entities. As Ms.
 against the operator of a nursing home facility, two of its    Stansberry is not seeking to enforce arbitration, there is
 affiliates, and the r121 facility's administrators. The        nothing that prohibits Ms. Cole from continuing to seek
 facility and its affiliates filed an action in federal court   relief against her in state court. Thus, it is unnecessary
 based upon diversity of citizenship seeking to compel          for her to be named as a party in this action.
 arbitration. Id. at 485. Although the nursing home             Having determined that neither Seventeenth Street
 administrators were not named in the federal action, the       Associates nor Ms. Stansberry are necessary parties
 district court found diversity did not exist with the          under Rule 19  (a)(1), the Court's Rule 19 Inquiry ends,
 administrators in the state action and, therefore, held it
                                                                See gaoler Processing Co. v. Now Market Lend Co        ,
 did not have jurisdiction to compel arbitration. Id, The        Civil Action No. 5:08-00040, 2008 U.S, Dist. LEXIS
 facility and its affiliates appealed. Id. at 486.              77714. 2008 WI_ 4509377,'     6(S.D. W. Va. 2008 )("If a
                                                                 party is not 'necessary,' the inquiry ends there."); see
 In its analysis under Rule 19, the Eighth Circuit found
                                                                 also Schlumberger Indus., Inc.. 36 F.3d pt 1285-86
the representatives' arguments that the administrators
                                                                ("Only necessary ...[parties] can be indispensable[.]")).
are necessary parties to be inconsistent with the long-
                                                                 Accordingly, the Court DENIES Ms. Cole's Motion to
standing principal that it is unnecessary to name all joint
                                                                 Dismiss on this ground.
tortfeasors as defendants in a single action. Id. at 491
(citing Temple y. SvntheS Corp., 498 U.S. 5, 7, 111 S.
 DL 815, 1 12 L. Ed, 2d 263(1990    )  , The Eighth Circuit
                                                                B.
further stated that to its knowledge, "every circuit to
consider the issue [in the context of arbitration] has
concluded that a party joined In a parallel state court
contract or tort action who would destroy diversity
                                                                Power of Ms. Cole to Bind her Mother to Agreement
jurisdiction is not an Indispensable party under Rule 19
in a federal action to compel arbitration." Id. (citations Ms. Cole also argues that there is no valid arbitration
omitted). Therefore, the Eighth Circuit [*13] reversed     agreement in this matter because she did not have the
the district court and directed the district court to compel
                                                           authority to bind her mother to the agreement. Plaintiff
arbitration. Id. at 491-92.                                does not contest that she signed the arbitration
                                                           agreement for her mother above the words: "Signature
 Similarly, in Mariner Ilealthcan9, Inc., No, CM. A.                                                      p15]
                                                                                                        Member as
                                                           of Legal Representative or Family
 404C1/243PA, 2005 U.S. Dist. LEXIS 46698. 2005 WI,
                                                           authorized   by State law" and below language which
  1 71 1614(N.D. Miss. July Zl. 20051, the district court
                                                           reads: "I am the ... responsible party, legal guardian or
 ruled that a nursing home administrator was not a
                                                           power of attorney of the resident and have authority to
 necessary party under Rule 19 in an action brought to
                                                           sign the agreement on . .. her behalf. I have provided a
 compel arbitration by some nursing home companies. In
                                                           copy of the legal documents to support my authority to
 doing so, the court recognized that merely because "the
                                                           sign this Agreement on behalf of the resident . . ., which
 defendant may have asserted claims in state court
                                                           is attached." Agreement for Dispute Resolution
 against others who had some involvement in the
                                                           Program  , at 7. However, she states she did not meet
 underlying transactions does not make those others
                                                           the   legal   requirements of being a "health care
 necessary parties to this action, in which the sole issue
                                                           surrogate" under West Virginia law and, therefore, she
 is whether the defendant is to be compelled to arbitrate

                                                  KELSEY HAUGHT6978
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 9 of 21 PageID #: 39




                                                                                                          Page 9 of 15
                                          2011 U.S. Dist. LEXIS 34043, *15

 had no legal authority to bind her mother to the             agreement. Thereafter, she discharged her mother from
 agreement.                                                   HHRC against physician's orders and admitted her into
                                                              a hospital in North Carolina, where Ms. Cole resides.
 Pursuant to West Virginia Code § 16-30-8(g), 1-IN7[11        Ms. Cole further filed suit in state court and stated she is
"[w]hen a person Is or becomes incapacitated, the             acting as her mother's power of attorney.
 attending physician or the advanced nurse practitioner .
. . shall select, In writing, a surrogate. The attending      Additionally, a form to select a health care surrogate
 physician or advanced nurse practitioner shall               was completed. The form, entitled "SELECTION OF A
 reasonably attempt to determine whether the                  HEALTHCARE SURROGATE (in accordance with the
 incapacitated person has appointed a representative          West Virginia Health Care Surrogate Act)," was signed
 under a medical power of attorney ... ." W. Va. Code         [''18] on September 23 and 24, 2009, and states that It
 76-30-6(a), in part. HN8T1 When there is no authorized       is to be used for an Incapacitated patient who does not
 or capable representative willing to serve as a medical      have a Medical Power of Attorney representative
 power of attorney, "the attending physician or advanced      available and willing to serve. Both Mr. Haynie and Ms.
                      r16]
 n urse practitioner is      authorized to select a health    Cole are listed as potential surrogates, with Ms. Cole
care surrogate. In selecting a surrogate, the attending       listed as the individual best qualified to act as a
 physician or advanced nurse practitioner must make a         surrogate. Ms. Cole's name also appears on the second
 reasonable inquiry as to the existence and availability of   page as the surrogate, with the words "per telephone
a surrogate . . , ." Id., in part. The order of priority of   consent" written above the surrogate's signature line.
persons to consider in the absence of a medical power         There also is a signature above the physician's
of attorney or guardian is, first, the person's spouse and,   signature line, Given all this information, Plaintiffs argue
second, the person's adult children. Id.; see also W. Va.      it would be unfair for this Court to now find Ms. Cole
Code 16-30-8   (bi (providing, in part, "[a]fter inquiring     lacked authority to act on her mother's behalf.
about the existence and availability of a medical power
                                                              Plaintiffs further point specifically to language of the
of attorney representative . , . and determining that such
                                                              Durable Power of Attorney to show that Ms. Cole had
persons either do not exist or are unavailable, incapable
                                                              authority from her mother to sign the arbitration
or unwilling to serve as a surrogate, the attending
                                                              agreement. In the Durable Power of Attorney signed by
physician or an advanced nurse practitioner shall select
                                                              Mrs. Haynio in 2003, she appointed her "husband,
and rely upon a surrogate in the order of priority set
                                                              EWING P. HAYNIE, JR., and , .[her] daughter, Faith
forth in subsection(a)   .
                        ")
                                                              Anne Cole, as substitute . . [as her] true and lawful
 I n support of her position, Ms. Cole argues that Mrs.       attorney-in-fact[.]" Durable Power of Attorney, at 1 (bold
Haynie had appointed her husband, Ewing P. Haynie,            original). In the document, Mrs. Haynie gave her
Jr., as her Medical Power of Attorney to make health          attorney in fact broad discretion [*19] to sign any
care decisions for her in the event she is unable to          contract or other paper and "do all such other acts,
make such decisions. Ms. Cole attached a copy of the          matters, and things in relation to all or part of or interest
Medical Power of Attorney document to her Motion to           in [her].. . affairs . as ...[she herself] might or could
Dismiss. The document further provides ["17] that, if         do if acting personally." Id. at 1-2 (emphasis original).
her husband is "unable to perform" his duties, she then       Plaintiffs point to the fact that there is no language In the
appoints her daughter, Ms. Cole, as her "substitute           Durable Power of Attorney which restricts when Ms.
medical power of attorney." Ms. Cole asserts that             Cole may act as a substitute.? Thus, Plaintiffs assert
Plaintiffs have failed to establish that Mr. Haynie was       Ms. Cole clearly was acting within her authority when
"unable to perform" his duties at the time Ms. Cole           she signed the arbitration agreement. Moreover,
signed the arbitration agreement. Thus, Ms. Cole could        Plaintiffs point to the fact that Ms. Cole affirmatively
not have been her mother's Medical Power of Attorney,         represented that she had such power when she signed
and as Mrs. Haynie appointed her husband as her               the agreement.
Medical Power of Attorney, no health care surrogate
should have been appointed.

Plaintiffs respond by stating that Ms. Cole's argument is     7Plaintiffs compare this language to that in the Medical Power
disingenuous. Plaintiffs note that Ms. Cole admitted her      of Attorney document signed on the same day which limits Ms,
mother to HHRC and signed as the "Responsible Party."         Cole's ability to act as substitute to those times in which Mr.
She also signed the DRP which contains the arbitration        Ewing Is "unable to perform the following duties[.]" Medical
                                                              Power of Attorney, at 1.

                                                KELSEY HAUGHT6978
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 10 of 21 PageID #: 40




                                                                                                               Page 10 of 15
                                              2011 U.S. Dist, LEXIS 34043, *19

 U pon consideration of the issues, the Court agrees with
 Plaintiffs. First, the Court recognizes that, unlike in the       C.
  Medical Power of Attorney which was signed on the
 same day, there is no language requiring Mr, Haynie to
 be unavailable in order for Ms. Cole to step in and act
 as the ['20] substitute Durable Power of Attorney for             Public Policy, West Virginia Law and Federal
 her mother. Indeed, it is exactly how Ms. Cole                    [*23] Preemption
 represented herself by signing the arbitration agreement
 above the line which stated she was the legal                     The next argument made by Ms. Cole Is that the
 representative or family member authorized by state law           arbitration clause is contrary to West Virginia law and
 to sign the document on her mother's behalf. Second,              against public policy. Specifically, Ms. Cole asserts
 the Court finds no merit to Ms. Cole's contention that her        West Virginia Coda 16-ap-15r) prohibits arbitration
 signature on the arbitration agreement by itself is               clauses with nursing home residents. In relevant part,
 insufficient, and the Court should find that Mr. Haynie's         this section provides:
 signature was required for the agreement to be valid.
 There is nothing in the Durable Power of Attorney that                 HN101111 Any nursing home that deprives a
 requires dual signatures. In fact, it would make no sense              resident of any right or benefit created or
 to give Ms. Cole the authority to act as a substitute                  established for the well-being of this resident by the
 under the Durable Power of Attorney if it still required               terms of any contract, by any state statute or rule,
 Mr. Haynie to act as his wife's representative in every                or by any applicable federal statute or regulation,
 decision made pursuant to the document. Under Ms.                      shall be liable to the resident for injuries suffered as
 Cole's argument, the substitute becomes completely                     a result of such deprivation....
 useless. Third, the Durable Power of Attorney broadly                  Any waiver by a resident or his or her legal
 gives the appointed representatives the authority "to                  representative of the right to commence an action
 sign any . obligation, contract, or other paper" on Mrs.                under this section, whether oral or in writing, shall
 Haynie's behalf and "to do all such other acts, matters,               be null and void as contrary to public policy.
 and things in relation to all or any part of or interest in ..
 . [Mrs. [*21] Haynie's] affairs . . . of any kind or               W. Vg. Code 4 16-5C-151c).9 On the other hand,
 description . as . . . [she herself] might or could do if
 acting personally." Durable Power of Attorney, at 1-2,
                                                                 part, Fcd. R. Clte. P. 12  (Ca (providing that "Mt on a motion .
                                                                                          (14
 Thus, the Durable Power of Attorney clearly gave Ms.            . . to dismiss ... matters outside the pleading are presented to
 Cole the authority to sign the arbitration agreement.           and not excluded by the court, the motion shall be treated as
 Fourth, although the parties argue extensively whether          one for summary judgment and disposed of as provided in
 or not Ms. Cole was authorized to act as Mrs. Haynie's          Rule 56"); Hardaony. U.S. Postal Sem. 840 F.211 1 149. f 102
 Medical Power of Attorney, the Court finds it need not          p. 7(4th Clr.1986)(noting that the district court's reliance on
 resolve the issue. For purposes of whether or not the           attachments to a motion to dismiss did not convert the motion
 arbitration agreement is sufficient, the Durable Power of       Into one for summary judgment because "the facts to which
 Attorney clearly gave her such authority and she acted          the court so referred were either alleged in the amended
 consistent with that authority in signing the document.         complaint or contained in the exhibits thereto")). In this case,
 Accordingly, the Court DENIES Ms. Cole's argument               the Amended Complaint to Compel Arbitration and Stay the
 that she lacked authority to bind her mother to the              Court Proceedings alleges that Ms. Cole is the health care
                                                                 surrogate and power of attorney for Mrs. Haynie and that she
 agreement.8
                                                                 signed the Admission Contract as the "Responsible Party" and
                                                                 "Surrogate Decisionmaker." When Plaintiffs flied this action,
                                                                 they attached signed copies of the Resident Admission and
                                                                  Financial Agreement and the Agreement for Dispute
   I n deciding to deny Ms. Cole's motion to dismiss on this
                                                                  Resolution Program to the Complaint.
 ground, the Court notes that 111V9[t])Kale    121we61  does not
 require this Court to consider a motion to dismiss as a motion 9 This subsection provides In full:
 for summary judgment simply because exhibits are attached to
 the motion and are considered by the court. Fueschejv.as              (c) Any nursing home that deprives a resident of any right
       F.3d 345. 354 n.3(4th Cir. 2004). Instead, the Rule only         or benefit created or established for the well-being of this
 requires   conversion  when  the  motion  or  exhibits "present         resident by the terms of any contract, ["24] by any state
 matters outside the nonmoving r221 party's pleadings and the           statute or rule, or by any applicable federal statute or
 district court does not exclude such matters." Id. (citing, in          regulation, shall be liable to the resident for injuries

                                                     KELSEY HAUGHT6978
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 11 of 21 PageID #: 41




                                                                                                              Page 11 of 15
                                              2011 U.S. Dist. LEXIS 34043, *24

 Plaintiffs assert that this section is preempted by the            revocation of any contract[,]'" it shall be enforced. Perry
 FAA and, therefore, it incapable of voiding the                    v. Thomas. 482 U.S. 483, 489, 107 S. Ct. 2520, 96 2_
 arbitration clause at issue in this case,                          Ed. 2d 426(1987j (quoting 9 U.S.C. ¢ 2, in part); see
                                                                    also Southlan d Corp. v. Keating. 465 U,S. 1, 10- 1 1, 104
 HN//[t] Section 2 of the FAA declares, in part, that               S Ct. 852. 79 L. Ed. 2d 1(19841 (stating there are "only
 written arbitration provisions in "a contract evidencing a         two limitations on the enforceability of arbitration
 transaction involving commerce . . . shall be valid,               provisions governed by the Federal Arbitration Act: they
 irrevocable, and enforceable, save upon such grounds               m ust be part of a written . . . contract 'evidencing a
 as exist at law or In equity for the revocation of any             transaction involving commerce' and such clauses may
 contract." 9 U.S.C. 2, in part. This section operates as           be revoked upon 'grounds as exist at law or in equity for
 a declaration of a "liberal federal policy favoring                the revocation of any contract' (quoting, in part, 9
 arbitration agreements, notwithstanding any state                   U.S.C. 2; footnote omitted). Indeed, this national
 substantive or procedural policies to the contrary. The            policy favoring arbitration '"foreclose[s] state legislative
 effect of the section is to create a body of federal               attempts to undercut the enforceability of arbitration
 substantive law of arbitrability, applicable to any                agreements.' Preston v. Ferrer,552 U.S. 346, 353, 128
 arbitration agreement with the coverage of the Act."               S. CI. 978, 169 L. Ed. 2d 917(    2008](quoting Southland
 Moses H. Cone. 460 U.S. at 24. This body of law                     Corp., 465 U.S. at 16)      . In addition, "[t]he FAA's
 establishes and governs the duty parties [*26] have to              displacement of conflicting state law is 'now well-
 honor their arbitration agreements. Id. at 25 n.32.                established[.]"' Id. (quoting Allied Bruce Tern* * Cos. v.
 Unless an "agreement to arbitrate Is not part of a                  Dobson. 513 U.S. 265. 272, 1 15 S. Ct. 834. 130 L. Ed.
contract evidencing interstate commerce or is revocable              2d 753(1995)  1.
'upon such grounds as exist at law or in equity for the
                                                                    Ms, [*27] Cole argues that § 16-5C-15    (c)fits within the
     suffered as a result of such deprivation. Upon a finding       limitation of the FAA because it is general contract law.
     that a resident has been deprived of such a right or           However, the Court disagrees and finds persuasive the
     benefit, and that the resident has been injured as a result    recent decision by Supreme Court of Illinois in Carter v.
     of such deprivation, and unless there is a finding that the    SSC Odin Operating Co., 237!       IL 2d 30. 927 IV.E.2d
     nursing home exercised all care reasonably necessary to         1?07, 340 lit. Dec, 196 Mt 2Q10)   . In Carter, the court
     prevent and limit the deprivation and injury to the            was confronted with the      issue of  whether provisions
     resident, compensatory damages shall be assessed in an         contained in the Illinois Nursing Home Care Act were
     amount sufficient to compensate the resident for such          preempted by the FAA. As here, one provision provided
     Injury. In addition, where the deprivation of any such right   that "[a]ny waiver by a resident or his legal
     or benefit is found to have been willful or in reckless        representative of the right to commence an action under
     disregard of the lawful rights of the resident, punitive       SeCtiOrIS 3-601 throiR)1)3.607, whether oral or in writing,
     damages may be assessed. A resident may also
                                                                    shall be null and void, and without legal force or effect."
     maintain an action pursuant to this section for any other
     type of relief, including injunctive and declaratory relief,   210 1LCS 45/3.606 (West 2006). The other Section of
     permitted by law. Exhaustion of any available                  the Act provided that "[a]ny party to an action brought
     administrative remedies may not be required prior to            under Sections 3.601 through 3.607 shall be entitled to
     commencement of suit hereunder.                                 a trial by jury and any waiver of the right to a trial by a
                                                                    jury, whether oral or In writing, prior to commencement
     The amount of damages recovered by a resident, in an           of an action, shall be null and void, and without legal
     action brought pursuant to this section, shall be exempt       force or effect." 210 ILCS 4513-607 (West 2006). The
     for purposes of determining initial or continuing               plaintiff in Carter argued, in part, the public policy
     [*25] eligibility for medical assistance under article four,
                                                                     underlying these antiwaiver provisions "is a generally
     chapter nine of this code, and may neither be taken into
                                                                     applicable defense to all contracts [128] in Illinois and
     consideration nor required to be applied toward the
     payment or part payment of the cost of medical care or          therefore that policy Is 'grounds as exist at law . , . for
     services available under said article.                          the revocation of any contract' sufficient to negate FAA
                                                                     preemption." 927 N.E.2d at 1212(quoting 9 U.S.C. § 2).
     Any waiver by a resident or his or her legal representative     The court disagreed.
     of the right to commence an action under this section,
     whether oral or in writing, shall be null and void as
                                                                     In discussing the issue, the Illinois Supreme Court found
     contrary to public policy.
                                                                     the statutory provisions at issue required that disputes
                      -.
 W Vu. Code ¢ 16-5015L4                                              be resolved in a non-arbitral forum. Id. at 1218. The fact

                                                     KELSEY HAUGHT6978
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 12 of 21 PageID #: 42




                                                                                                                Page 12 of 15
                                               2011 U.S. Dist. LEXIS 34043, *28

  the provisions did not specifically mention arbitration is with a Georgia statute which provided that "'no
  of no consequence. As explained by the court, tiN/21.7) agreement to arbitrate shall be enforceable unless the
   it is clear that "state statutes are preempted by the FAA agreement was made subsequent to the alleged
   If the statutes as applied preclude the enforcement of malpractice and after a dispute or controversy has
  federally protected arbitration rights, regardless of occurred and unless the claimant is represented by an
  whether the state statutes specifically target arbitration attorney at law at the time the agreement is entered
  agreements." Id. Moreover, the court stated "the into.' 679 S.E.2d at 789 (quoting OCGA 4 9-9-62). In
  antiwaiver provisions of the Nursing Home Care Act the case, the administrator of an estate brought a
  purport to Invalidate arbitration agreements in a specific medical malpractice action against [*31] a nursing and
  type of contract-those Involving nursing care-and for that rehabilitation center. Id. al 787. An agreement to
  reason alone they are not a defense generally arbitrate was signed prior to the alleged malpractice, so
  applicable to 'any contract.'" Id. at 1219. The statutes presumably it would be unenforceable under Georgia
 "are merely pro-judicial forum legislation that is the law. Id. at 789. However, the court found the statute was
 'functional equivalent' of antlarbitration legislation, which preempted under the FAA because It "singles out a
  is preempted by the FAA and the holding in Southland." specific class of arbitration agreement and restricts the
 [*29] Id. The court explained the savings clause in § 2 enforcement thereof counter to the liberal federal policy
  of the FAA is preserved for those "general contract favoring arbitration agreements." Id. at 790 (Internal
  defenses such as lack of mutuality, lack of q uotation marks and citations omitted). Moreover, the
  consideration, fraud, duress, unconscionabillty, and the court recognized that a defense based upon the statute
  like, that can truly apply to any contract." Id. at 1220. To "is not a generally applicable contract defense." Id.
 the contrary, the court concluded that the antiwaiver Thus, the court held the statute preempted under the
  provisions in the Nursing Home Care Act did not fit FAA. Id.; see also Estate of Ruszala v. erookdala Living
  within the meaning of the savings clause as a ground Crnfvs, Ino„ 415 N.J. Soper. 272, 1 A.3r1 808, 808-12                       ,
  that "'exit[s] at law or In equity for the revocation      of  any  ( N.J, Super_   Cf. App,  Div  .  2010)(finding a New   Jersey
 contract[.]"' Id. (quoting 9 U.S.C.6 2).10                           statute rendering unenforceable any waiver or limitation
                                                                      of the right to sue between a patient and a nursing
  In Triad Health Management of Geary            ' s, ill, I.LC V. home is preempted by the FAA, but the contracts were
 Johnson, 298 Ga, A$7D. 204, 679 S.E2d 785(Ga. Cf. ones of adhesion and certain provisions were
  App. 2009), the Court of Appeals of Georgia reached a unconscionable).
 similar decision. In Johnson, the court was confronted
                                                                       In support of her position, Ms. Cole cites several cases
                                                                      In which this Court finds are clearly distinguishable from
 10 Ms. Cole argues that Carter was wrongly decided, and this the case at hand. First, Ms. Cole cites Fitzhugh v.
 Court should follow the reasoning of Carter v. SSC Odin Granada Healthcare and Rehabilitation Center, U.C.
 Owzrating On..381 111. App. 3d 717. 885 N.E.2d 1204. 219 ill 150 Cat Ape.4111 469, 58 Cal. Rotr.3d 585 fCl. ADP.
 Dec. 524(III. Apo. Ct. 20013) the lower court's decision which 2007). r321 In that case, the arbitration provisions at
 was reversed by the Illinois Supreme Court. In part, Ms. Cole issue expressly excluded claims brought against a
 asserts that the Illinois Supreme Court relied upon Sorietsma
                                                                      facility for violations of California's Patients Hill of Riglys
 y„_Mg5ury Matim.)   . , 197 111. 2 112. 757 N.E.2d 75, 258 III. Dec,
                                                                             thus, were not subject to arbitration." 159 al,
 690(2091), which was subsequently reversed by the United and,
 States Supreme Court. See Snrietsma v. Mercury Marine. 537            Apo_4th   at 472 & 474, 58 Cal. Rotr3d of 586 &
  U.S. 51 123 S. Ct. 518, 154 L Ed. 2d 465(2002J. However, Likewise, the court found the wrongful death action
 this Court finds the United States Supreme Court's reversal of brought by the patient's husband and sons was not
 Spietsma does not compromise the holding in Caller by the subject to the arbitration agreement because there was
 Illinois Supreme Court. First, the Court notes that Spietsma no evidence they waived their personal rights to a jury
 [*30] was reversed over seven years before the Illinois trial. 150 Cal. Ave.4th at 474, 58 Cal, Retr.3c1 at 588. To
 Supreme Court issued its decision in Carter. Clearly, the court the contrary, in the case at hand, the DRP expressly
 was aware of that fact, Second, the court's citation to applies to "all disagreements" and "any disagreements
 Speitsma in Carter was very limited to some general legal about care and other services" provided by the nursing
 principles, while the court relied heavily upon those Supreme
 Court cases which were focused on the preemptive force of
 the FM. As this Court finds the decision by the Illinois
 Supreme Court persuasive, it finds no reason why it should 11 The court also found that claims for violations of the Patients
 reject that decision In favor of the lower court's decision which Mt of RN/its survive the death of the patient. 150 Cal. Anp.4th
 the Illinois Supreme Court rejected.                                  at 474. 56 Cal.1?plr.3d a t ritle.

                                                     KELSEY HAUGHT6978
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 13 of 21 PageID #: 43




                                                                                                               Page 13 of 15
                                              2011 U.S. Dist. LEXIS 34043, *32

  home. Agreement for Dispute Resolution Program, at 1. vendors. Id. at VT 9 & 12. Ms. Stansberry also averred
  Thus, Fitzhugh is distinguishable.                              that Mrs. Haynie's care was paid for by the federal
                                                                  Medicare program and requests for payments were sent
  Similarly, Ms. Cole's citations to Place at Vero Beach, to South Carolina. Given these factors, Plaintiffs assert
  Inc. v. Hanson, 953 So.2d 773(Fla. Dist. Cl. App. the interstate commerce ["35] claim is met. Id. at 95.
  2007), and SA - PG Ocala. LLC v, Stokes. 935 So. 2d The Court agrees.
  1242 (Fla. Dist. Cf. App. _ 2006), is unpersuasive
  because neither of those cases even discuss ["33] the Courts which have considered similar evidence have
  FAA. Finally, Ms. Cole cites Bruner v. Timparlanu Manor found it sufficient to fulfill the Interstate commerce
  Limited Partnership, 2006 OK .90, 155 P.3d 16(Okla. requirement. For instance, in Triad Health Management
  2007)  . However, In Bruner, the court denied a motion to of Georgia, the Court of Appeals of Georgia held that
  compel arbitration, at least in part, on the fact that the evidence of out-of-state supply purchases and
 arbitration agreement itself provided Oklahoma law was insurance providers was sufficient to show a contract
  to govern. 155 P.3d at 32. On the other hand, the involving interstate commerce. 679 S.E.2d al 787-788
  agreement at issue in the present case specifically Similarly in Estate of Ruszala, the Superior Court of
 states that the FAA "will control and applies to the New Jersey found the facilities' purchases of out-of-
  arbitration of disagreements between the parties and state supplies, food, medicine, and equipment left "little
  the parties agree to incorporate such laws into this doubt that the residency agreements at issue .
  Agreement."12 Agreement for Dispute Resolution involve interstate commerce." 1 A.3d at 807; see also
 Program, at 3-4. Accordingly, the Court finds none of Owens v. Coosa Valley Health Care. Inc., 890 So.2d
  the cases cited by Ms. Cole preclude preemption by the 983. 987-88 (Ala. 20041 (finding testimony that the
  FAA in the present case.                                         majority of supplies and equipment were purchased by
                                                                   the nursing home from out-of-state vendors and the
  Lastly, frIN131t] in order for preemption to apply, the majority of its payments came from Medicaid and
  Court must consider whether the arbitration agreement Medicare were sufficient to show interstate commerce);
  involves "a transaction Involving commerce." 9 U.S.C.           /Rainbow Health Care Center, Inc„ 2008 (1.5. Dist.
  2. Under       "the word 'involving,' like 'affecting,' signals LEAS 6705. 2008 WI, 268321, al 5 (holding that buying
  an ['34]   intent to exercise Congress' commerce power supplies from out-of-state vendors, standing alone, is
 to the full." Allied Bruce Turminix Cos. v. Dobson, 513 enough to show a contract involving Interstate
  U.S. 26_5, 277, 115 S. Ct. 834, 130 L. Ed. 2d 753(1995)      . commerce). In this case, the Court r361 finds Plaintiffs
  In Citizens Bank v. Atafabco, Inc., 539 U.S. 52, 123 S. likewise have met their burden with respect to the
  Ct. 2037 166 L. Ed. 2d 46 f2003) the Supreme Court interstate commerce requirement.13 Thus, in light of this
 explained that the FAA's reach extends to transactions broad policy favoring arbitration and for the other
 "in individual cases without showing any specific effect reasons stated above, this Court finds that application of
  upon interstate commerce if in the aggregate the West Virginia Code § 16-5C-15                    (0) in this case is
 economic activity in question would represent a general preempted by the FAA.
  practice subject to federal control." 539 U.S. at 56-57
 (internal quotation marks and citations omitted).

 I n this case, Plaintiffs assert that they meet the
 interstate commerce requirement. In support of their
                                                                  13 In Bruner, the Supreme Court of Oklahoma determined that
 position, they attached a copy of an affidavit signed by         a nursing home's purchase of out-of-state supplies was
 Annica Stansberry stating that HHRC's medical supplies           insufficient to demonstrate interstate commerce. 155 R3d21
 and equipment are purchased from vendors outside of              31. Additionally, it declined to find that the receipt of Medicare
 West Virginia the majority of the time. Affidavit of Annica      and Medicaid funds by a state agency is sufficient. Id. To the
 Stansberry, at ¶ 10. Likewise, she stated that foodstuffs        extent Bruner would find the evidence of out-of-state
 and cleaning supplies are purchased from out-of-state            purchases in this case insufficient, the Court disagrees and
                                                                  declines to adopt Bruner's reasoning. Likewise, even if the
                                                                  Court were to set aside the issue of whether the receipt of
 12 The agreement goes on to state that "Mr it is determined that Medicare payments could met the interstate commerce test,
 the FAA does not apply to arbitration under this Agreement, the sufficiency of the other evidence, standing on its own,
 the parties agree to resolve any disagreements through meets the Interstate commerce requirement. See Rainbow
 arbitration under control of state law," Agreement for Dispute Health Cana Center, Inc.. 2008 .      11.5, fist. LEXIS 8705. W0$
 Resolution  Program,  at 4.                                       WL   268321,  at 5-6 (reaching similar conclusion as this Court).

                                                     KELSEY HAUGHT6978
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 14 of 21 PageID #: 44




                                                                                                            Page 14 of 15
                                            2011 U.S. Dist. LEXIS 34043,"36

 D.                                                              doubts as to the propriety of a federal injunction against
                                                                 state court proceedings should be resolved in favor of
                                                                 permitting the state courts to proceed In an orderly
                                                                 fashion to finally determine the controversy." 2010 U.S.
 Compelling Arbitration and Staying the State Court              Dist, LEX1_$ 108175. 2010 WL 3955790, al          (internal
 Proceedings                                                     quotation marks omitted; quoting All. Coastline R.R. Co.
                                                                  v. 13hd. of Locomotive Eno'rs, 308 U.S. 281, 297, 90 S.
  Having found preemption p37] exits, the last issues             Ct_ 1739. 26 L. Ed. 2d       214 f197Q)j,  The Court in
  which must be addressed are whether arbitration should         Galloway further recognized that HN16[7] there was
  be compelled pursuant to 9 U.S.C. § 4 and whether the          "no binding r39] or persuasive authority suggesting
 Court should stay the state court proceedings. HN14[71F)        that a district court must-or even may-grant a stay of
 To compel arbitration, the Fourth Circuit has stated that       state court proceedings in conjunction with a motion to
 "the plaintiff must allege (1) the existence of a dispute       compel arbitration under § 4 of the FAA[,]" but there is
  between the parties, (2) a written agreement that              some support for enjoining a party "from prosecuting a
 includes an arbitration provision which purports to cover       claim in a parallel state court proceeding." Id. (italics
 the dispute,(3) the relationship of the transaction, which      original; citations omitted).
 is evidenced by the agreement, to interstate or foreign
 commerce, and (4) the failure, neglect or refusal of the  In this case, the Court finds that none of the exceptions
 defendant to arbitrate the dispute." Whiteside v. Teltech under ,$ 2283 apply and, to the extent this Court may
 Corp., 940 F.2d 99, 102(   4Th Cir, 1991)                 have authority to enjoin Ms. Cole from prosecuting her
                                           . Here, the Court
 finds that all four elements are satisfied.               claims against Plaintiffs in this case in the state court
                                                           action, this Court, as in Galloway, declines to do so. The
 First, It Is clear that there  is a  dispute between  the Court fully expects that Ms. Cole will refrain from
 parties as Ms. Cole has filed suit against Plaintiffs and pursing those claims which are subject to the motion to
 others in the Circuit Court of Cabell County. Second, the compel. Nothing in this Memorandum Opinion and
 arbitration agreement at issue covers all disagreements Order should be interpreted, however, as preventing her
 between the parties. Third, as stated above, the Court from proceeding in her state action against those
 finds that the agreement is related to interstate defendants who are not ["40] a party to this Motion to
 commerce. Fourth, Ms. Cole has refused to arbitrate the Compel Arbitration.
 issues raised, Therefore, the Court GRANTS the Motion
 to Compel Arbitration.

As ["313] to the issue of a stay, this Court recently
explained in Galloway and Associates. PLLC v.
FradeIdna & Fredeldna Law Of   ices, LC. No.3           ,
                                                :10-0830,
2010 U.S. Dist. LEXIS 108175, 2010 WL 3955790(S.0,               CONCLUSION
 W. Va. Oct. 8, 2010, that /1/41$1b-r] enjoining a state
court proceeding "raises serious concerns of federalism          Accordingly, for the foregoing reasons, the Court
and comity and requires us to consider the limitations           GRANTS Plaintiffs' Motion to Compel Arbitration,
imposed by the Anti-Injunction Act" contained within 28          DENIES their Motion to Stay the State Court
 U.S.C. § 2283. 2010 U.S. Dist t", ,:15: 10.0115 2010 WL         Proceedings [doc. no. 2], and DENIES Defendant's
3955790, at'   8 (Internal quotation marks and citation          Motion to Dismiss [doc. no. 19]. The Court further
omitted). Section 2283 provides that there are only three        DIRECTS that this case be administratively closed
instances in which a federal court may grant a stay of a         pending such arbitration.
state court proceeding and those occur when it is
"expressly authorized by Act of Congress, or where               The Court DIRECTS the Clerk to send a copy of this
necessary in aid of its jurisdiction, or to protect or           written Opinion and Order to counsel of record and any
effectuate its judgments." 28             § 2283.14 "Any         unrepresented parties.

                                                                  ENTER: March 29, 2011

 14 Section 228.3 provides, in full HN/7[t] "[a] court of the
 United States may not grant an injunction to stay proceedings    Congress, or where necessary in aid of Its jurisdiction, or to
 i n a State court except as expressly authorized by Act of       protect or effectuate its judgments." 28 U.S.C. § 2283.

                                                  KELSEY HAUGHT6978
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 15 of 21 PageID #: 45




                                                                    Page 15 of 15
                                 2011 U,S. Dist. LEXIS 34043, *40

 Is/ Robert C. Chambers

 ROBERT C. CHAMBERS

 U NITED STATES DISTRICT JUDGE


   End of Document




                                      KELSEY HAUGHT6978
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 16 of 21 PageID #: 46




      Positive
 As of: January 3, 2020 7:21 PM Z

                                    Captain Des, LLC v. McClenathan
                          United States District Court for the Southern District of West Virginia
                                               November 27, 2006, Decided
                                                 Civil Action No. 2:06-0261

 Reporter
 2006 U.S. Dist. LEXIS 85798 "r; 2006 WL 3409757


 CAPTAIN D'S, LLC, Plaintiff, v. CARLTON
                                                               Opinion
 MCCLENATHAN, Defendant


                                                               MEMORANDUM OPINION AND ORDER

 Core Terms                                                    Pending before the court is the petition of the plaintiff,
                                                               filed April 6, 2006, seeking to compel arbitration and to
 arbitration, arbitration agreement, state court,              stay state court proceedings. I
 proceedings, compel arbitration, mutuality, parties,
 restaurant, provides, agreement to arbitrate,
 enforceability, equitable, terms, employment contract,        Captain D's, LLC ("Captain D's") operates a chain of
 state court action, circuit court, court finds, terminated,   seafood restaurants, including restaurants located in
 commerce, appeals                                             Kanawha County, West Virginia. (Pl.'s Memo. [*2] at
                                                               2). Carlton McClenathan was employed at two Captain
                                                               D' s restaurants in Kanawha County from February 20,
                                                               1989, to August 19, 2005. (Id.) Beginning on April 10,
 Counsel:   riiFor Captain D's, LLC, Plaintiff: Elizabeth      1989, through the date of his termination, McClenathan
 S. Washko, LEAD ATTORNEY, OGLETREE DEAKINS                    held the position of General Manager. 2 (Id.) As a
 NASH SMOAK & STEWART, Nashville, TN; Ellen J.                 General Manager, McClenathan was responsible for the
 Vance, LEAD ATTORNEY, Eric W. Iskra, LEAD                     entire operation of the restaurant, including the
 ATTORNEY, SPILMAN THOMAS & BATTLE,                            management and supervision of all the employees who
 Charleston, WV.                                               worked at the restaurant.(Id.)

                                                                Effective December 1, 2003, Captain D's implemented
 For Carlton McClenathan, Defendant: J. Michael
                                                                its Employee Dispute Resolution ("EDR") Plan, which
 Ranson, LEAD ATTORNEY, RANSON LAW OFFICES,
                                                                applies to all Captain D' s employees. (Id.) The EDR
 Charleston, WV.
                                                                Plan provides a three-step process for the resolution of



 Judges: John T. Copenhaver, Jr., United States District        I Also pending before the court is the parties' joint motion, filed
                                                                October 17, 2006, seeking expedited consideration of Captain
 Judge.
                                                                D's petition to compel and stay state court proceedings, which
                                                                motion is denied as moot in view of the within opinion and
                                                                order.

 Opinion by: John T. Copenhaver, Jr.                            2 McClenathan served as the General Manager of the Captain
                                                                D's In St. Albans, West Virginia from April 10, 1989, through
                                                                July 31, 1994. From August 1, 1994, through the date of his
                                                                termination, McClenathan served as General Manager of the
                                                                Captain D's in Dunbar, West Virginia. (Whit. Aff. at P 4,
                                                                attached as Ex. 1 to Pl.'s Memo.)

                                                   KELSEY HAUGHT6978
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 17 of 21 PageID #: 47




                                                                                                        Page 2 of 6
                                          2006 U.S. Dist. LEXIS 85798, *2

 claims [*3] arising from the employment relationship:             and me. I further understand that my signature to
 (1) use of Captain D's internal complaint procedures;(2)          this Agreement in no way guarantees that Captain
  mediation; and (3) arbitration before an arbitrator              D's will offer me employment. If Captain D's does
 selected by the American Arbitration Association. (Id.;           offer me employment and I become employed at
 EDR Plan at pgs. 17-19, attached as Ex. 2 to Pl.'s                Captain D's, this Agreement in no way alters the
  Memo.)                                                          "at-will" status of my employment. I understand that
                                                                   my employment, compensation and terms and
 In connection with the implementation of the EDR Plan,            conditions of my employment can be altered or
 in December of 2003, Captain D's conducted a series of            terminated, with or without cause, and with or
 meetings with employees to "roll-out the EDR Plan."               without notice, at any time, at the option of Captain
(Whitley Aff. at P 7.). During the course of these                 D's or myself. I understand that no General
 meetings, the details of the EDR Plan were explained               Manager, other store manager, or representative of
 and the employees were provided with the opportunity              Captain D's , other than an Officer of Captain D's at
to ask questions. (Id. at P 8.) McClenathan attended               the level of Vice-President or above, has any
one of those meetings. (Id, at P 7.) Also, copies of the           authority to enter Into any agreement for
 EDR Plan and the EDR Plan Agreement ("EDR                         employment for any specific duration, to make any
 Agreement") were distributed. (Id.) McClenathan was               agreement contrary to the foregoing or to alter the
 instructed to take the documents home, review them,               Captain D's Employment Dispute Resolution Plan.
 and, if he agreed to the terms of the EDR Plan, to sign     (EDR Agreement, attached as Ex. 3 to Pl.'s Memo;
the EDR Agreement and return it within seven days.            Whitley Aff. at P 9.) Thereafter, it was McClenathan's
(Id.) McClenathan was further Instructed that signing the     responsibility, as a General Manager, to implement the
EDR Agreement and agreeing to the terms of the EDR            EDR Plan at the restaurant he managed,(Whitley Aff, at
Plan was a condition of his continued employment with         P 10.)
Captain D's. (Id.)
                                                             In August of 2005, McClenathan was discharged
 On December 11, 2003, McClenathan signed and       [*zt]    from [*6] employment. (Whitley Aff. at P 4.) According
 returned the EDR Agreement. The one-page EDR                to Captain D's, McClenathan repeatedly engaged in
 Agreement provides in pertinent part                        violations of company policy. (Id.) On February 16,
      Except as set forth below, both Captain D's and I      2006, McClenathan instituted an action in the circuit
      agree to settle any and all previously unasserted      court of Kanawha County, West Virginia against Captain
     claims, disputes or controversies arising out of or     D's and Gilbert Whitley, a Captain D's employee
      relating to my application for employment,             responsible for supervising a number of West Virginia
     employment and/or cessation of employment with           restaurants. (Pl.'s Memo. at 3-4; Whitley Aff. at P 2.) In
      Captain D's, exclusively by final and binding          the state court action, McClenathan alleges he was
      arbitration before a neutral Arbitrator. By way of     terminated based on his age in violation of the West
     example only, such claims include claims under           Virginia Human Rights Act. (Pl.'s Memo. at 4; Def.'s
     federal, state and local statutory or common law,        Resp. Memo. at 1.)
     such as the Age Discrimination in Employment Act,
     Title VII of the Civil Rights Act of 1964, as            Captain D's instituted this action seeking to compel
     amended, including the amendment of the Civil            arbitration and to stay the state court proceedings or, in
      Rights Act of 1991, the Americans with Disabilities     the alternative, to enjoin McClenathan from pursuing his
     Act, the Family Medical Leave Act, the law of            claims in the state court action. In its complaint Captain
     contract and the law of tort.                            D's further seeks its costs, attorneys' fees, and interest
      I understand that if I do file a lawsuit regarding a    thereon, but its petition and supporting memoranda are
     dispute arising out of or relating to my application     silent with respect to this additional request for relief.
     for employment, employment, or cessations [sic] of
     employment, Captain D's may use this Agreement
     in support of its request to the court to dismiss the    Section 2 of the Federal Arbitration Act ("FAA") provides
      lawsuit and require me to use arbitration . .           that a written arbitration agreement "shall be valid,
                                                              irrevocable, and enforceable, save upon such grounds
     I understand that neither this Agreement nor the
                                                              as exist at law or in equity for [*7] the revocation of any
     Dispute Resolution Rules and Procedures [*5]
                                                              contract." 9 U.S.C.       2. The United States Court of
     form a contract of employment between Captain D's                                 Circuit has observed that a "party
                                                              Appeals  for the Fourth

                                               KELSEY HAUGHT6978
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 18 of 21 PageID #: 48




                                                                                                         Page 3 of 6
                                            2006 U.S. Dist. LEXIS 85798, *7

 can compel arbitration if it establishes '(1) the existence   restaurant that he managed. Nonetheless, the court will
 of a dispute between the parties, (2) a written               address each of McClenathan's arguments in turn.
 agreement that includes an arbitration provision which        A. Validity of Arbitration Agreement
 purports to cover the dispute,(3) the relationship of the
 transaction, which is evidenced by the agreement, to          With respect to the validity of the EDR Agreement,
 interstate or foreign commerce, and (4) the failure,          McClenathan cites the portion of the agreement which
 neglect or refusal of the defendant to arbitrate the          provides, "neither this Agreement nor the Dispute
 dispute."' American Genera! Life and Acc. Ins. Co. v.         Resolution Rules and Procedures form a contract of
 Wood, 429 F.3d 83, 87141b Cir 20051 (internal citations       employment between Captain D's and me." According
 omitted). In considering these factors, a district court      to McClenathan, the document by its own terms states
 must be "mindful of the 'clear federal directive in support   that it is not a contract, so there is no contract to
 of arbitration."' Id. at 500 (citation omitted).              enforce.

 While federal law governs the arbitrability of disputes       Contrary to plaintiffs suggestion, Captain D's is not
 under the FAA, ordinary state law principles resolve          alleging that it had an employment contract with
 issues regarding the formation of contracts. Id. at 87         McClenathan; rather, it is asserting that it has an
(internal citations omitted). Generally, contract defenses     arbitration contract with McClenathan. The fact that the
such as fraud, duress or unconscionability may be              EDR Agreement indicates that it does not alter
applied to invalidate arbitration agreements without            McClenathan's at-will employment relationship with
contravening Section 2 of the FAA. [*8] Id. (quoting           Captain D's does not mean that the agreement[*10] to
 Doctor's Assocs ,Inc. v. Casarotto, 517 U.S. 681, 1 16        arbitrate is somehow unenforceable. Indeed, our court
 S. Ct. 1652. 134 L, Ed, 2d 902(19961). As the                 of appeals has enforced an agreement to arbitrate that
defendant is challenging the enforceability of the             contained similar language. See MicrostreteoV. inc. v.
agreement, the court applies West Virginia contract law         LadrIcia, 268 F.3d 244, 248-49 (4111 Cir. 2001)
to determine the validity of the arbitration agreement,        (observing that arbitration agreement and employment
See Wood, 429 F_31      1 at 90 (applying West Virginia         contract are distinct and concluding that arbitration
contract law to determine the enforceability of an              agreement was valid and binding where the agreement
agreement to arbitrate, but noting that federal courts are      provided that "I [employee] acknowledge that the
 not bound by West Virginia law to the extent it                policies and practices set out in this Handbook are not a
"fashion[s] a broad prohibition against arbltrability of        contract of employment, and are not intended to imply a
state-law claims").                                             contractual relationship").

                                                              McClenathan also contends that the terms of the
                                                              agreement     reflect the absence of mutuality of assent,
 Captain D's maintains, in essence, that the court should
                                                                                 appear to be based on the fact that he
 compel arbitration of McClenathan's claims because the His contentions
                                                              was   not  given   indefinite employment in exchange for
 EDR Agreement is enforceable under the FAA.
                                                              signing   the  EDR   Agreement.    In support, McClenathan
 McClenathan responds contending that (1) a valid
                                                              cites only  general  contract  principles.
 arbitration agreement does not exist between the
 parties; (2) the question of the validity of the arbitration
                                                              This argument can be disposed of summarily inasmuch
 agreement should be determined by a jury; and (3) to
                                                              as it is well established that an employer's agreement to
 the extent that there is any agreement, it fails for lack of
                                                              be bound by the arbitration process constitutes sufficient
 mutuality.
                                                              consideration to support an agreement to arbitrate an
                                                                                                                        ,
 Before turning to McClenathan's arguments, the court employee's claims. See Adkins v. Labor Ready. Inc_
 first observes that it is quite plain from the record that 303 F.3d 496, 501 (4th Cir. 2002)[*11] ("'[N]o
 there is an arbitration agreement between McClenathan consideration [is required] above and beyond the
 and Captain D's. McClenathan [*9] does not dispute agreement to be bound by the arbitration process' for
 Captain D's recitation of the facts which indicate that any claims brought by the employee') (internal citation
 McClenathan (1) attended a meeting where the EDR o mitted); see also O'Neil v. Hilton Fleas Hasp., 1 15 F.3d
 Plan was explained; (2) subsequently received and 272, 275(4th Cir. 1997) (concluding that adequate
 signed the EDR Agreement; (3) continued to work at consideration was present inasmuch as both parties
 Captain D's for nearly two years after signing the EDR promised to be bound by the arbitration process and
                                                                                                                      not
 Agreement; and (4) implemented the EDR Plan in the results and further noting that the court need

                                                 KELSEY HAUGHT6978
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 19 of 21 PageID #: 49




                                                                                                          Page 4 of 6
                                           2006 U.S. Dist. LEXIS 85798, *11

  address employer's argument that the employee's                  provided    under    the    applicable    workers'
  continued employment constituted valid consideration).           compensation statute.
  Here, the EDR Agreement unambiguously provides that          According to McClenathan, this provision exempts "any
 "Captain D's and I agree to settle any and all previously     claim that the employer could have against an
  unasserted claims, disputes, or controversies . . , by       employee."
 final and binding arbitration before a neutral Arbitrator."
 (EDR Agreement, attached as Ex. 3 to Pl.'s Memo.) This        While it is true that under the terms of the EDR Plan
  plain language demonstrates Captain D's intent to be         Captain D's need not submit Its equitable claims against
  bound by the arbitration process. Accordingly, sufficient    McClenathan to arbitration, this does not render the
 consideration exists to support the agreement to              arbitration agreement invalid. Contrary to McClenthan's
 arbitrate. 3                                                  contention, a claim for equitable relief Is not the only
                                                               type of claim Captain D's could assert against
                                                               McClenathan inasmuch as Captain D's could have a
 [*12] B. Determination of the Existence of a Contract         claim seeking monetary relief. It is also worthy of
                                                               mention that the terms of the EDR Plan also except
 McClenathan next contends that the issue of whether a         from arbitration certain claims that McClenathan might
 contract exists is for the jury to decide. Again              assert, such as those seeking workers' compensation or
 McClenathan cites only general contract principles in         unemployment benefits.
 support of his position. Our court of appeals has
 dismissed this argument as well. In John +7 V. Cirogij        In any event, as the court has already observed, to
                         F.3d 373(   4th Cir. 1998), the       satisfy the mutuality requirement, the parties need only
 City Stores, Inc.,
 Fourth Circuit observed that "[w]hether a party agreed to     be mutually bound by the arbitration process. The
                                                               parties are not required to arbitrate every type of[14]
 arbitrate a particular dispute is an issue for judicial
                                                               dispute that may arise out of their relationship. Courts
 determination to be decided as a matter of contract." at
                                                               that have addressed the question have declined to
 377, Consequently, the issues raised by McClenathan in
                                                               invalidate an arbitration agreement which excepts from
 his response memorandum are appropriately resolved
                                                               arbitration an employer's claim for equitable relief. See
 by the court,
                                                               Caley v. Gulishearn Aerospace Corp., 428 F.3d 1359,
 C. Mutuality of Remedies                                      1378 fi fth Cir. 2005)(dismissing employee's argument
                                                               that the arbitration agreement failed for lack of mutuality
 Finally, in the event that the court does find a contract     where employer could bring a Judicial action for
 existed, McClenathan asserts that it would fail for lack of   trademark, trade secret, and noncompetition claims and
 mutuality of remedies, In support, McClenathan cites          finding that "[t]he promises are mutual: both parties are
 Section 4C of the EDR Plan, which states                      required to arbitrate covered claims, and neither is
       Notwithstanding anything to the contrary in this        required to arbitrate non-covered claims"); see also
                                                               Raasch v. NCR Corp., 254 F. Supp.2d 847. 856-57
       Plan, this Plan does not apply to (i) Employees'
                                                               fS.D. Ohio 2003)(agreement to arbitrate did not fail for
       claims for workers' compensation benefits or claims
       for unemployment compensation benefits, or (H)           lack of mutuality where employer was not required to
       any claims by the Company for equitable relief,         submit to arbitration "disputes over confidentiality/ non-
       including, but not limited to, allegations [*13] of     compete agreements or intellectual property rights").
       trade secret violations, breach of the duty of loyalty, Furthermore, although McClenathan has made his
       and breach of noncompetition provisions and arguments in the context of a discussion regarding the
       agreements. Further, nothing herein is intended or enforceability of the arbitration agreement, it appears
       will operate to affect the exclusive remedies that the thrust of his argument is that the exception of
                                                                  Captain D's equitable claims [*15] from arbitration
 3 In his response memorandum, McClenathan references "the
                                                                  renders the agreement unconscionable. To the extent
 doctrine  of mutual mistake." (Pl.'s Memo. at 2.) His discussion that such an argument is being asserted, the court finds,
 in the following sentence makes reference to "mutuality of as a matter of law, that the exception from arbitration of
 assent." McClenathan has not identified, nor does the court equitable claims by Captain D's is not so inherently
 find, any mistake either party made with respect to their unfair and one-sided as to render the arbitration
 understanding of the facts underlying the arbitration agreement unenforceable on unconscionabillty grounds.
 agreement. Thus, to the extent that such an argument is being
 asserted, the court need not address it.                         D. Enforceability of the EDR Agreement

                                                 KELSEY HAUGHT6978
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 20 of 21 PageID #: 50




                                                                                                                  Page 5 of 6
                                              2006 U.S. Dist. LEXIS 85798, *15

 Plaintiff has failed to set forth any grounds which Would         another to arbitrate under a written agreement for
 otherwise invalidate the EDR Agreement and Captain                arbitration may petition . . . for an order directing that
 D's has demonstrated the existence of a valid arbitration         such arbitration proceed in the manner provided for in
 agreement. As earlier noted, Wood directs that a party            such agreement." 9 U.S.C.§ 4.
 can compel arbitration if It establishes (1) the existence
 of a dispute between the parties, (2) a written                While a court, under the FAA, is obligated to compel
 agreement that includes an arbitration provision which        arbitration, there is no provision in the FAA expressly
 purports to cover the dispute, (3) the relationship of the    authorizing a federal court to stay pending state court
 transaction, which is evidenced by the agreement, to           proceedings. See Great Earth Companies Inc, v.
                                                               Slams, 288 F.3d 878. 893.94 (                     6Th Cir. 2002)
 interstate or foreign commerce, and (4) the failure,
                                                               (acknowledging that         while  the FAA   mandates    that courts
 neglect or refusal of the defendant to arbitrate the
 dispute. 429 F.3d at 87.                                      stay proceedings before it where the issues to be
                                                                litigated are subject [*18] to an arbitration agreement,
                                                                                                                             courts
  Turning to the first requirement, Captain D's has shown the FAA "'does not specifically authorize federal
                                                                    stay   proceedings      pending   in state  courts.")  (internal
 there is a dispute with McClenathan, as evidenced by to
  McClenathan's filing of a complaint in West Virginia citations omitted).
 state [*16] circuit court alleging that McClenathan was
                                                                                                        nor has the court found,
  impermissibly terminated because of his age. Second, Captain D's has not provided,
                                                                any    authority    from     our  court   of appeals specifically
 as demonstrated by the undisputed facts of this case,
                                                                addressing      the  ability of a district court to grant a stay of
 the plain language of the EDR Agreement reveals a
                                                                        court    proceedings     in conjunction    with granting a
 valid, written arbitration agreement that covers this state
                                                                 motion   to   compel    arbitration.  Moreover,    this court has,
 dispute. Third, it appears to be undisputed that Captain
                                                                on   at least   two  separate    occasions,   granted a motion to
 D's operations involve a nexus with interstate commerce
                                                                           arbitration but declined to grant the companion
 sufficient to bring the EDR Agreement within the compel
  Com merce Clause. See Circuit City Stores, Inc. v. motion               to   stay the state court proceedings. See United
                                                                Service    Prote   ction Corp. v.'  ,owe. 354 F. Supp.2d 651.
 Adams, 532 U.S. 105, 1 18-121, 121 S.a 1302, -1491_
                                                                65  9 ( S )
                                                                          i  .  W.   Va.  2 00 1
                                                                                               $  (Goodwin,    J.) (observing that
 Ed. 20 234(2001j (interstate commerce requirement
                                                                                  provides     no    independent      authority for
 satisfied, noting that "[i]t would be rational for Congress the "FAA
                                                                enjoining       parallel   state   court   proceedings"     and an
 to ensure that workers in general would be covered by
                                                                 extreme      situation    warranting    an injunction was not
 the provisions of the FAA . . ."). Finally, McClenathan
                                                                              Merrill L ynch. Pierce, Fenner, & Smith, Inc. v.
 has failed to arbitrate the dispute as he has instead present);
                                                                         313    F. $upp.2d 603, 616 (S.D. W. Va. 2Q04)
 instituted a discrimination suit in state court and Coe,
                                                               (Faber,      C.J.)  (reserving the right to entertain a motion
 opposed the motion to compel. In view of the foregoing,
                                                                 for a  stay   order,  but stating that "it does not appear that
 the court finds that the criteria articulated by our court of
                                                       motion    a  stay   directed     at the court hearing the state court
 appeals in Wood has been met and Captain D's
                                                                 actions    is  necessary     to [*19] protect or effectuate the
 to compel should be granted.
                                                                 court's judgment" inasmuch as "the parties and the
 E. Stay of State Court Proceeding                             [state circuit court] will likely conform their conduct to the
                                                                 expectations of law."). Nevertheless, this court has
 In addition to seeking to compel arbitration of
                                                                 granted an employer's motion to compel arbitration and
 McClenathan's claims, Captain D's also seeks a stay of
                                                                 simultaneously enjoined an employee from pursuing his
 the pending state court [*17] proceedings or, in the
                                                                 claims In state court. American General Life and Acc.
 alternative, to enjoin McClenathan from pursuing his
                                                                 Ins. Co. v. Wood, CA No. 2:01-0673, September 3,
 claims in the state court action. McClenathan has not 2004, Order at pgs. 28-37 (S.D. W. Va.)(Copenhaver,
 addressed this request in his response memorandum.                                                                               .
                                                                 J.), affd on other grounds, 429 F.3d 83(4th Cir. 2005)
The Anti-Injunction Act provides that "[a] court of the Because the parties and the state circuit court can be
United States may not grant an injunction to stay expected to adhere to governing principles of law, the
proceedings in a state court except as expressly court finds a stay of the state court proceedings Is
authorized by Act of Congress, or where necessary in unwarranted. Captain D's may renew its request for a
aid of its Jurisdiction, or to protect or effectuate its stay should it become necessary.
judgments." 28 U.S.C. ,6 2283. Under the FAA "[a] party
                                                                                for Attorney Fees and Costs
aggrieved by the alleged failure, neglect, or refusal of F. Captain D's Request


                                                     KELSEY HAUGHT6978
Case 2:20-cv-00096 Document 6-2 Filed 03/04/20 Page 21 of 21 PageID #: 51




                                                                              Page 6 of 6
                                           2006 U.S. Dist. LEXIS 85798, *19

 Addressing Captain D's request for attorney fees, costs
 and interest, the court finds no provision for such a
 request in the EDR Plan or EDR Agreement. Indeed, It
 is not clear from the record that Captain D's is pursuing
 this request and the documents before the court
 suggest that Captain D's, which has not provided any
 legal authority or argument in support [*20] of the
 request, has abandoned it. Accordingly, the request is
 denied.
 IV.

 For the foregoing reasons, it is ORDERED that Captain
 D's petition to compel arbitration and to stay state court
 proceedings be, and it hereby is, granted only to the
 extent it seeks to compel arbitration and is otherwise
 denied without prejudice.

 It is further ORDERED            that defendant Carlton
 McClenathan and plaintiff        Captain D's submit to
 arbitration the claims raised   in the pending state court
 action in accordance with       the terms of the parties'
 agreement.

 The Clerk is directed to forward copies of this order to
 all counsel of record and to the Clerk of the Circuit Court
 of Kanawha County.

 DATED: November 27, 2006

 John T. Copenhaver, Jr.

 United States District Judge


   End or Document




                                                 KELSEY HAUGHT6978
